Title: To James Madison from Thomas Appleton, 1 June 1802
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 1st: June 1802.
					
					Few or no circumstances arising to interrupt the usual tranquillity of our Commerce with this part of Italy, will, I presume, be a sufficient reason why I do not trespass more on your time, in mentioning those small occurrences which are not of general importance; one only of moment took place on the 19th. of April.  The great embarkation of french troops in the different ports of Italy necessitated their General commanding here to impress twenty or more vessels of various Nations indiscriminately.  Among this number was the Syren Capt. Reilly of Philadelphia.  I remonstrated against the proceedure, and should, I am persuaded have obtained her release from So unpleasant an employ, but the King of Etruria being made answerable for the freight of all such vessels, and the conditions being found sufficiently advantageous, Captn. Noble of the Brigte. friend’s Adventure of N York accepted the hire, and the General discharged the former on the latter Consenting to the terms proposed.  This arrangement being thus mutually agreeable I desisted from any further Application.
					The freedom of Commerce of this port, joined to the circumstance that neither our ships or their Cargoes pay any other duties than those imposed on Etrurian subjects (which Are both excessively small) have concurred to lessen the disadvantages that the peace with England has generally occasioned to our Merchants trading in these Seas.  Twenty two ships only had Arrived in Leghorn from the U: States previous to my appointment to the Consulate; but since that period One hundred & fifty four Cargoes have been disposed of here, and as they Consisted principally of East india goods, Havannah Sugars, Coffee, Cocoa, Cochineal &c., they may fairly be estimated to have produced from 80. to 150.000 Dollars each, taking then, the average to have been, say, 110.000 the amount of the sales you will percieve to be 17,000.000 Dollars  Rarely have I Known less than 50 ⅌ Ct. to be the clear proffit to the adventurers, which will then (should this estimate be nearly Correct) produce say, eight millions of dollars in favor of our trade to this port.  One half perhaps of the amount of the Sales have usually been remitted in bills of Exchange on London, and which have varied from 5 to 10 ⅌ Ct. in favor of the purchasers.  The return Cargoes have Consisted of florence and Lucca Oils, Silks, marbled soap, anchovies, capers and drugs, these, except a small part consumed in the U States, have been sent from thence to the West-indies, and which I am Credibly Advised, have uniformly found a quick, and advantagious market.  From this short sketch Sir, you will at the same time, see the extent and emoluments arising to the Citizens of the U. States from a Commerce little pursued before my arrival and from this plain reason that it was but partially Known.
					The political face of Italy so frequently changes its features, that it is difficult with any precision to say what may become its permanent form.  I shall therefore leave that part to your more superior judgement, and Confine myself with tracing a few of its principal outlines.  In one of my preceding letters, I have forwarded you the Constitution of the Italian Republic as accepted at Lyons.  It has met with as general an approbation, as could be expected, when one considers the numbers devoted to the interests of the disinherited Princes, in conjunction with the power of the clergy.
					The abilities, firmness and integrity of Melzi the New President add dignity to the government, while they silence the clamours of the nobles and the Priests.  The taxes are be sure greater than formerly, but they only arise out of the necessity of the times, and are borne with patience.  They already feel the happy effects of a wise administration.  Venise who so long adhered to the principle of an unarmed neutrality, and whose fate has been lamented by every friend to republics of whatsoever denomination, owes unquestionably her present subjection to the duplicity of her politicks in the latter times of her existance as a sovereign State, and the Conduct of Buonaparte will ever find advocates with those who are informed, that the senate had secretly determined to declare themselves should the arms of the Emperor become successful.  As the poverty of many of the senators has ever counteracted the vigilance and secresy of their most important resolutions; so in the instance I have mentioned, it was not long concealed from the french General.  Of this fact I have the most indubitable testimony.  To return then to its actual situation; nothing in a word could be more deplorable.  Their provisionary government is composed of three nobles chosen by the Emperor, (who are as despotic as the former inquisition of State) and at the same time obliged to endure all the military insolence of 25,000. Croates.  Their navy was Destroyed by the french, and their commerce with the republic.  To give you a single instance of the present administration will serve I presume to shew the tyranny which is now exercised over them.  The Emperor put into circulation some time since a base coin which contained 26. 40.ths. of alloy, and which was a legal tender equal to its nominal value (only in the Venetian territory) and by the means of Agents, he purchased the gold and Silver that was publickly to be found; so that he very shortly became the possessor probably of the greatest part of the former circulating medium; but being persuaded there existed Still much Concealed by the prudent rich, he resolved by another act of tyranny to force it from their Coffers.  Most effectually to accomplish this object, he ordered that the base metal should no longer be a legal tender, only in the proportion of one tenth part in any payments above one hundred livres, and that the remaining nine tenths should be paid in pure gold or Silver.  This decree (however they had been accustomed to arbitrary measures) was hitherto unexampled and immediately produced an universal bankruptcy; no one possessing probably a fourth part sufficient in Specie to answer the demand made on them, while the Emperor in order yet to preserve some shadow of justice, declared that the remainder of this Coin should be invested in Certain public actions at Vienna, (hypothesized on Shares    not what fund) but which already are sold at 30 ⅌ Ct. discount, and before a livre of this immense mass is Carried into the treasury, and will when that takes place Cause a Still greater depreciation.  As this has been the only circulating medium for three years or More There are only the very rich who possess any other.  The Venetians are deprived of every means of redress: as even remonstrance to the Emperor is interdicted except through the medium of the very tyrants themselves—and to complain is the second order of crimes.  On the whole, I am persuaded there scarce exists a Procuratore of St. Marc who would not consent to become a Citizen of a free government, and be reduced to the common priviledges of the meanest plebian, in preference to the slavery they now alike endure.
					The three legations of Ferara, Bologna and Ravenna (as I have long since foretold you) are now lopped from the dominions of the Pope, and form three departments of the italian republic.  By this means his Holiness is deprived of about two millions of crowns annually; but what is of still more consequence, it Setts an example which may endanger the whole of his temporary power.  The King of Etruria has long been Afflicted with epileptic complaints, which have in a great measure alienated the faculties of his mind; and these Attacks so frequently Seize him, that little hope remains that he can continue to govern his Kingdom with judgement.  The grand duke Leopold had effected with indiscribable pains and labour an absolute Submission of the clergy—they were deprived of the right of Censure on the press, and the priests were alike amenable for their crimes in common with the rest of his subjects; together with a variety of other regulations which rendered the church much less intolerant in Tuscany than in the rest of Italy.  The present King has re-established the clergy in their former prerogatives, the right of censure on the press, tribunals of inquisition, with all the train of church priviledge, an act, which though it may forfeit him the esteem of One part of the community, has nevertheless Acquired him powerful advocates in another.  The french minister, it appears shew a decided disapprobation of the measure, but it produced no other effect, than more violent paroxisms than had hitherto attended any Stage of his malady.  The french troops have already left Rome and Naples as stipulated by the treaty.  10,000 embarked at Tarentio and 4000 at Ancona, but what Credit is to be given to the opinion, that they are destined for the islands of the Archipelago, a short time will discover.
					That the forces of the northern powers are moving towards the possessions of the Grand Signior in Europe, I beleive also is equally certain.  The french general here a few days Since informed me, that altho his official instructions threw no light on their destination, he did nevertheless not hesitate to Say, his opinion was, they were intended as I have mentioned; and that unless an accomodation ensued on the arrival at Paris of the Ottoman minister, events of the greatest magnitude would arise out of this combined Armament.  The port of Venise would well suit the Italian republic, and the Emperor would find abundant compensation in the neighbourhood of Hungary, while the British would remain silent spectators of the spoils, should they be suffered to retain any part of Egypt.  The Bashaw of Jannina has followed the example of Passan Oglû and invaded Albania.  The destituted Beys have retired into upper Egypt, and joined to the Mamlucs oppose a powerful force to the Grand Signior.  Never perhaps was the Ottoman empire so disturbed within by the revolts of its own subjects, nor from without by so potent a combination as now threatens it.  I shall Sir presuming on your permission continue to advise you from time to time of the political situation of Italy, or even beyond the limits of it, and which, I may obtain through a considerable correspondence I have established from Constantinople to the place of my Residence.  Suffer me to Request your attention to those parts of my late letters to the Department of State, relative to the Navy Agency within the jurisdiction of my consulate.  As Mr. Cathcart is now here, I refer you to his dispatches for the Affairs of Barbary.  I have the honor to be with the highest Consideration Your Most Obedient and Most humble Servant,
					
						Th. Appleton
						Consul for U:S:A
					
					
						P.S. I am requested to forward the enclosed letters to the President for your care.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
